DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:In para. 51, multiple instances of reference numerals have an open parenthesis “ ( “ but are missing a close of the parentheses “ ) ”.  i.e.  “ (900 ” should read – (900) --  etc.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:    In claim 1, line 5 and 14: “stringers preforms” should read – stringer preforms --  In claim 1, line 7:“a plurality of frames preforms” should read – a plurality of frame preforms --  In claim 1, line 9, 14 and 16: “curing frames molds” should read – curing frame molds –
Note that these terms should be corrected in the dependent claims as well.Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “joining parts for each part” (claim 4), “internal molds” (claim 5), and “female integration tool” (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 	Claim 1 recites “obtaining parts of a sub-structure by: obtaining a plurality of stringers preforms formed by composite tooling; obtaining a plurality of frames preforms formed by composite tooling; transferring the plurality of frames to curing frames molds; and obtaining a sub-structure skin section formed by composite tooling; positioning the parts over an integration tool comprising cavities configured to locate the curing frames molds and the stringers preforms”.  	The recitation of “parts” is not used in the specification for this embodiment and it seems that each of the stringer preforms, frame preforms, curing frame molds and sub-structure skin section are meant to be the parts, however the claim then recites “positioning the parts over the integration tool”. Meanwhile the specification only describes positioning skin section over the integration tool (see para. 50-51). Thus, the claim language conflicts with the specification and it is unclear what exactly a “part” is. Further, regarding the limitation “cavities configured to locate the curing frames molds and the stringers preforms”, the specification recites separate cavities for curing frame molds and separate cavities for the stringer preforms but the claim reciting these together is unclear since they have been jumbled together. Additionally, the description of these cavities in the specification and in Fig. 9 is unclear as to how these cavities are delineated. The frame mold cavity 920 appears to intersect the stringer Claim 4 recites “obtaining a plurality of joining parts for each part”. There is no explanation in the specification as to what these joining parts for each part are. Further, this makes it more unclear as to what a part is as well since it is already unclear in claim 1 what a part is exactly. 	Claim 5 recites “adding internal molds inside stringers preforms profile”. The specification uses similar language “internal molds can be added inside the (omega) stringers profile to allow a smooth surface for the direct laying of the skin over the integration tool“ (para. 50) but it is not clear as to what it means to have internal molds inside of a profile of a component. 	Claim 7 recites “integrating the two or more parts in a male integration tool” and Claim 8 recites “integrating the two or more parts in a female integration tool”. The specification does mention that Fig. 9 shows a male integration tool and that a female tool could be implemented (para. 51). However, what is described as a male tool and shown in Fig. 9 has cavities for receiving components (which is counter to normal descriptions of male tools), thus it is difficult to understand first why this configuration is being called a male tool and secondly how a female tool would even be configured since it is neither shown nor described. 	Therefore, the claimed subject matter from these claims was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a continuous skin solution" in line 2. It is unclear as to what “a continuous skin solution” is. Is this claiming a component or a technique?
Claim 1 recites “obtaining parts of a sub-structure by: obtaining a plurality of stringers preforms formed by composite tooling; obtaining a plurality of frames preforms formed by composite tooling; transferring the plurality of frames to curing frames molds; and obtaining a sub-structure skin section formed by composite tooling; positioning the parts over an integration tool comprising cavities configured to locate the curing frames molds and the stringers preforms”. It is unclear what exactly a “part” is and how these multiple components can be placed “over the integration tool” when some of them are claimed as being inserted into cavities in the tool which is conflicting.
Claim 1 recites the limitation "the plurality of frames" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1
Claim 1 recites the limitation “locating the stringer preforms in the cavities” in line 17. This limitation is unclear. This term appears to be the result of a literal translation from another language. Examiner suggests instead using “positioning the stringer preforms in the cavities” or similar.
Claim 1 recites the limitation "the sub-structure skin sections" in line 18 and 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the integrated parts" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "disassembling the curing frame molds to obtain co-cured parts”. It is unclear if these are just components from these molds and if the co-cured parts includes the parts previously introduced or not. This is further unclear since there is a “co-curing step” claimed earlier in the claim which mentions “integrated parts”.
Claim 5 recites “adding internal molds inside stringers preforms profile”. It is not clear as to what it means to have internal molds inside of a profile of a component.
Claim 6 recites the limitation "the pre-cured layup".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the two or more parts".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the two or more parts".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “integrating the two or more parts in a female integration tool”. Based on the discrepancies between the claims and the specification described above and further 
Claim 9 recites the limitation "the two or more co-cured parts".  There is insufficient antecedent basis for this limitation in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/Ryan J. Walters/Primary Examiner, Art Unit 3726